Citation Nr: 1429702	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine condition claimed as due to Magnetic Resonance Imaging (MRI) studies conducted in May 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in May 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim on appeal decided herein.


FINDING OF FACT

The Veteran's lumbar spine condition claimed as due to MRI studies conducted in May 2002 is not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a lumbar spine condition claimed as due to MRI studies conducted in May 2002 have not been met.  38 U.S.C.A. § 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Relevant to the Veteran's 38 U.S.C.A. § 1151 claim, the only issue decided herein, VCAA notice was provided in a letter dated September 2007.  This letter specifically advised the Veteran of the evidence needed to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  This letter also advised the Veteran what information and evidence was needed to substantiate the claim.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  

With respect to the Dingess requirements, although the Veteran was not provided with notice of the effective date and disability rating regulations, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and records from the Social Security Administration (SSA) are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in September 2010.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also               Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).
	
Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A.       § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, as in this case, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after October 1, 1997, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (2013). 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) . 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) .

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
The Veteran has claimed that he experiences additional back disability as a result of having undergone an MRI examination at a VA facility in May 2002.  He claims that it was negligent for his VA physician to have scheduled him for an MRI examination of his spine due to the presence of surgical screws and metal cages in the spine.  He has argued that the MRI procedure caused the screws in his spine to fuse with the bone and that a subsequent surgery conducted in March 2007 required a different procedure than that originally contemplated as a result of the surgeon's inability to remove the screws.  The Veteran has alleged that the change in the surgical procedure resulted in a greatly increased period of convalescence as well as other disability.

Associated with the claims file is a VA clinical record dated in May 2002 wherein I.M.L., M.D., wrote that an MRI of the spine was to be conducted.  Another clinical record dated the same month reveals that MRI examination of the Veteran's spine was attempted but only two sequences could be obtained due to the fact that there was extensive metallic artifact generated from the Veteran's fusion hardware in the lower lumbar spine involving the L4, L5 and S1 vertebral bodies.  Finally there is a March 2007 VA surgical record which indicates that a surgical team was unable to safely remove the Veteran's prior L5-S1 instrumentation due to metal fatigue and stripping of the screw heads.  As a result it was elected to perform a local bone graft. 

Pursuant to the Board's May 2010 remand, the Veteran was afforded a VA examination in September 2010 where upon examination of the Veteran, a review of the evidence of record, and the Veteran's lay statements, the examiner opined that the Veteran's failed lumbar surgery in 2007 is less likely as not caused by, or the result of, his 2002 MRI.  

The examiner acknowledges that the Veteran believes the 2002 MRI was responsible for the surgeon's inability to remove the stainless steel hardware and led to the prolonged pain and recovery.  The examiner explained: 

An MRI is a noninvasive medical procedure that utilizes radio frequency fields to alter magnetic alignment of the body's hydrogen atoms in order to construct an image.  Ferromagnetic foreign bodies are potential safety risks due to possible heating or movement of the object.  However, two studies report no adverse effects of MRI on metal spine implants, including stainless steel, and concluded patients with metal spine implants may safely undergo magnetic resonance imaging or MRI. 

The examiner further explained: 

The Veteran suffered no burns as a result of his MRI.  In addition, there is no documentation regarding adverse effects by his surgeons, radiologists, radiographers, nurse, or [primary care physician].  There has been no change in his functional capacity with both pre-MRI and present exams reporting 70 degrees of flexion with 20 degrees rotation and lateral flexion.  Furthermore, according to the properties of physics, metal expands and then contracts when heated.  If such an event occurred, his metallic implant would be expected to have loosened.  Instead, it had adhered to the bone at L5-S1 just as it was intended.  Therefore, it is less likely as not that the Veteran's failed lumbar surgery of 2007 was caused by or the result of his 2002 MRI.

After careful review of the evidence of record, the Board finds that entitlement to compensation for failed lumbar surgery in 2007 due to the 2002 MRI, pursuant to 38 U.S.C.A. §1151, is not warranted.  In reaching this decision, the Board finds that the competent and probative evidence fails to support the Veteran's contention that his additional disability is the result of negligent care, lack of proper skill or any error in judgment on the part of VA.

The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In fact, the September 2010 VA examiner relied on medical treaties which determined that patients with metal spine implants, such as the Veteran, may safely undergo MRI.  The VA examiner also concluded that even if heat from the MRI affected the stainless steel screws, as the Veteran contends, it would be expected to have loosened, not adhere to the bone.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  Here, the Board finds that the VA examiner's opinion is probative.  The facts relied upon by the VA examiner adequately reflect the objective evidence of record.  Therefore, this opinion is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  The Board finds it particularly significant that the VA examiner considered the Veteran's lay statements and contentions regarding his claim.  

The Veteran testified before the undersigned in October 2009 that he was informed by the surgeon who performed the March 2007 surgical procedure that the May 2002 MRI should have never been conducted and/or that the procedure resulted in fusion of the screws to the bone.  No statement from the physician has been associated with the claims file.  In the May 2010 remand, the Board found that the Veteran should be informed that he should contact the VA surgeon who performed the March 2007 surgical procedure and request that the surgeon reduce to writing his opinion regarding the May 2002 MRI examination and any residual disability associated with that procedure.  No opinion has been submitted.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  As such, the Board has considered the Veteran's assertions that the failed lumbar surgery in 2007 was due to the 2002 MRI administered by the VA.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the medical treatment received by the Veteran, his current back disability, and in light of the conclusion of the September 2010 examiner, the Board concludes that the Veteran's statements and opinions as to causation are to be accorded minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by treatment by VA have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed.  The Board is bound by the laws and regulations concerning § 1151 claims, however, and, as discussed above, the claim must be denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine condition claimed as due to Magnetic Resonance Imaging (MRI) studies conducted in May 2002 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


